Citation Nr: 1212645	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right uretal-vesical reflux resulting in right atrophic pyelonephritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision that denied the Veteran's claim to reopen the issue of entitlement to service connection for right uretal-vesical reflux resulting in right atrophic pyelonephritis.  Following the Veteran's appeal, the Board reopened the issue in October 2010 and remanded it for further development on the merits.  The case is now again before the Board and must be remanded another time for necessary procedural development, described in more detail, below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim is not ready for appellate review at this time.  When perfecting his appeal by way of a VA Form 9 in July 2009, the Veteran indicated his wish to provide testimony at a Board Videoconference hearing.  He was afforded that hearing in June 2010. The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In this case, the VLJ that conducted the June 2010 hearing is no longer employed by the Board.  VA notified the Veteran of this fact in March 2012.  He was given an opportunity to elect either a new hearing, or to have his case considered based on the evidence of record.  In March 2012, he submitted a written request for a new hearing at his local RO.  The Board, therefore, finds that he should be afforded another opportunity to testify before the Board at a hearing held at the local VA office.  As such, this case must be remanded.


Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran before a Veterans Law Judge at the Hartford, Connecticut, RO.  The Veteran and his representative should be notified of the date and time of the hearing, and the RO should associate a copy of such notice with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


